Citation Nr: 0428766	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  00-19 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
bronchitis, currently evaluated at 30 percent.

2.  Entitlement to an increased evaluation for osteoarthritis 
of the lumbar spine, currently evaluated at 10 percent.

3.  Entitlement to an increased evaluation for status post 
right arm gunshot wound with ulnar and medial nerve 
neuropathy and right hand weakness, currently evaluated at 30 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
March 1953, from February 1955 to February 1958, and from 
July 1958 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The issue of entitlement to an increased evaluation for 
osteoarthritis of the lumbar spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran's service-connected bronchitis is principally 
manifested by an DLCO-SB of 26.9 percent.

2.  The veteran's service-connected status post right arm 
gunshot wound with ulnar and medial nerve neuropathy and 
right hand weakness are manifested by symptoms productive of 
moderately severe, but not severe, muscle impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability evaluation for 
chronic bronchitis have been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.96, 4.97, 
Diagnostic Code 6600 (2003).

2.  The criteria for an evaluation in excess of 30 percent 
for status post right arm gunshot wound with ulnar and medial 
nerve neuropathy and right hand weakness have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.56, 4.73, Diagnostic Code 5306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In July 2003, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claims.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA was responsible for obtaining relevant records from any 
Federal agency.  While the July 2003 notice letter did not 
specifically advise the veteran to provide any evidence in 
his possession that pertains to his claim, he was informed to 
furnish medical evidence which would establish that his 
service-connected conditions had gotten worse.  The Board 
finds that the veteran was sufficiently put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the RO received the veteran's 
claim for an increase in his service-connected disabilities 
in October 1999.  Thereafter, in a rating decision dated in 
July 2000 the claims were denied.  Only after that rating 
action was promulgated did the RO, In July 2003, provide 
notice to the claimant regarding what information and 
evidence was needed to substantiate his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
July 2003 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
outpatient treatment records.  Further, the veteran was 
afforded VA examinations in connection with his claims for 
increased evaluation.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim.  As such, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Chronic Bronchitis

In a June 1978 rating decision, the RO granted service 
connection for chronic bronchitis and assigned a 10 percent 
evaluation effective March 24, 1977.  The decision noted that 
the veteran was evaluated for chronic obstructive pulmonary 
disease with chronic bronchitis at the time of his discharge 
and that vital capacity on VA examination was 95 percent.  

The July 2000 rating decision denied an increased evaluation.  
An October 2000 VA examination addressed the severity of the 
veteran's chronic bronchitis.  X-rays revealed calcified 
granulomas seen in both lungs.  Pulmonary function tests 
showed no evidence of obstruction.  FEV1/FEC was 87 percent 
actual.  

In a July 2003 rating decision, the RO granted an increased 
evaluation to 30 percent effective October 27, 1999.  

The veteran's chronic bronchitis is rated under Diagnostic 
Code 6600.  Under 38 C.F.R. § 4.97, Diagnostic Code 6600, a 
30 percent rating is warranted for chronic bronchitis when 
there is a FEV-1 of 56 to 70 percent predicted, or a FEV-
1/FVC of 56 to 70 percent, or a DLCO (SB) of 56 to 65 percent 
predicted.  A 60 percent rating is warranted where pulmonary 
function tests show FEV-1 of 40 to 55 percent predicted, or 
FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 
percent predicted, or maximum oxygen consumption of 15 to 20 
milliliters per kilogram per minute (ml/kg/min) (with 
cardiorespiratory limit). 38 C.F.R. § 4.97, Code 6600 (2003). 
A 100 percent is warranted where pulmonary function tests 
show FEV-1 of less than 40 percent predicted, or FEV-1/FVC of 
less than 40 percent, or DLCO (SB) of less than 40 percent 
predicted, or maximum oxygen consumption of less than 15 
ml/kg/min (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure); or if the evidence shows 
right ventricular hypertrophy, or pulmonary hypertension by 
Echo or cardiac catheterization, or episodes of acute 
respiratory failure; or if outpatient oxygen therapy is 
required.  

At the June 2003 VA examination, the veteran reported smoking 
two to three packs a day.  He reported a mild chronic cough 
and some daily, clear, and nonpurulent phlegm.  The veteran 
denied chest pain, fevers, chills, night sweats, weight loss, 
pleurisy, hemoptysis, pneumonias, or hospitalizations for 
lung disease.  The veteran reported that his walking is not 
limited, he does not get short of breath when ambulating, and 
he can run four miles daily.  The veteran reported that he 
does not use any type of inhaler therapy.  

Examination of the lungs reveals few crackles at the left 
posterior base, otherwise clear.  Respirations were 
unlabored, and air movement was good.

Chest x-ray showed normal heart size with mildly increased 
interstitial markings consistent with chronic bronchitis.  
Pulmonary function tests demonstrated obstructive lung 
disease with decreased DLCO and normal lung volume.  FEV-1 
was 60 percent predicted and, after bronchodilator, 68.1 
percent predicted; FEV-1/FVC was 63 percent and, after 
bronchodilator, 58 percent; and DLCO (SB) was 26.9 percent.  
While the FEV-1 and FEV1/FVC values indicate disability 
consistent with a 30 percent evaluation, the DLCO value of 
26.9 percent is thoroughly consistent with the 100 percent 
evaluation.

Based on a thorough review of the record, the Board finds 
that the evidence supports entitlement to a 100 percent 
evaluation for chronic bronchitis.  In reaching this 
conclusion, the Board has considered the holding by the 
United States Court of Appeals for Veterans Claims (Court) in 
Mittleider v. West, 11 Vet. App. 181 (1998).  The Court found 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition.  In the present case, it is unclear what 
percentage of the veteran's pulmonary disability is related 
to his chronic bronchitis or to obstructive lung disease.  
Thus, the Board will consider all of the veteran's pulmonary 
symptoms to be due to his service- connected chronic 
bronchitis.

Residuals of Right Arm Gunshot Wound

The veteran's service medical records show that the veteran 
suffered a gunshot wound to his right flank and right upper 
arm in January 1966.  He was admitted to the 3rd Surgical 
Mobile Hospital where his wounds were debrided and closed.  

In a November 1971 rating decision, the RO granted service 
connection for a gunshot wound to the upper right arm and 
assigned a 30 percent evaluation.  The veteran's status post 
right arm gunshot wound with ulnar and medial nerve 
neuropathy and right hand weakness is rated under Diagnostic 
Code 5306 for the (major) right upper arm.  That diagnostic 
code provides a 10 percent evaluation for moderate injury to 
the extensor muscles (triceps) of the elbow.  A 30 percent 
evaluation requires moderately severe injury; and a 40 
percent evaluation requires severe injury.  38 C.F.R. § 4.73.  

Under the governing regulation, 38 C.F.R. § 4.56, 
"moderate" disability results from a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  The record must show evidence of hospitalization 
for a prolonged period for treatment of wound and consistent 
complaints of cardinal signs and symptoms of muscle 
disability such as loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings should include evidence of entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.
 
"Severe" disability results from a through and through or 
deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The record must show 
evidence of hospitalization for a prolonged period for 
treatment of wound and consistent complaints of cardinal 
signs and symptoms of muscle disability, worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings should include evidence of ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; loss of deep fascia or muscle 
substance on palpation or soft flabby muscles in wound area; 
abnormal swelling and hardening in contraction. In addition 
tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.

If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile. 

In this case, the Board finds no basis for concluding that 
the veteran's status post right arm gunshot wound with ulnar 
and medial nerve neuropathy and right hand weakness is more 
than moderately severe in degree.  VA outpatient treatment 
records from October 1998 to November 1999 show no complaints 
of or treatment for the veteran's right arm.  

The March 2000 VA examination revealed handgrip strength on 
the right was 3/5 and on the left was 5/5, biceps strength 
was 4/5, and triceps strength was 4/5 on the right and 5/5 on 
the left.  He had positive crepitus with range of motion of 
his right shoulder and decreased range of motion with forward 
elevation from 9 to 65 degrees and abduction 0 to 70 degrees.  
Internal and external rotation were 0 to 90 degrees, passive 
range of motion.

The October 2000 VA examination revealed a non-tender, 
irregular 3 x 3 cm slightly hyperpigmented scar in the right 
triceps area.  There was some diminished triceps muscle mass.  
The grip strength was 5/5 bilaterally; elbow strength with 
resisted motion was 4/5 on the right and 5/5 on the left.  
Deep tendon reflexes were 1+ bilaterally symmetric in both 
upper extremities.  No sensory deficits about the hand were 
noted on examination.  No focal muscular atrophy in the 
distal arm was noted.  The veteran was able to appose and 
extend all fingers on the right hand without difficulty.  The 
veteran was diagnosed with history of gunshot wound to the 
right arm with intermittent symptoms of neuropathy.  Electro 
myelogram nerve conduction test for the right arm was 
negative.

Thus, there is no evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability worse than 
those shown for moderately severe muscle injuries.  In 
addition, there is no evidence of ragged, depressed and 
adherent scars; loss of deep fascia or muscle substance or 
soft flabby muscles in wound area; abnormal swelling and 
hardening in contraction.  In addition, while the tests 
reveal diminished right arm strength, it does not indicate 
severe impairment of function.  In fact, the veteran's 
handgrip strength in his right hand appears to have improved.  
Further, the veteran has not exhibited the above-mentioned 
signs of severe muscle disability.

As such, the criteria for an evaluation in excess of 30 
percent for status post right arm gunshot wound with ulnar 
and medial nerve neuropathy and right hand weakness have not 
been met, and the preponderance of the evidence is against 
the veteran's claim.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).      


ORDER

1.  Entitlement to an increased evaluation of 100 percent for 
chronic bronchitis is granted.

2.  Entitlement to an increased evaluation for status post 
right arm gunshot wound with ulnar and medial nerve 
neuropathy and right hand weakness, currently evaluated at 30 
percent, is denied.


REMAND

In September 2002, and again, in September 2003, the rating 
criteria for musculoskeletal disorders involving the spine 
were revised.  The veteran has not been afforded the 
opportunity for examination applying the revised criteria, 
nor has he been formally apprised of the change in 
regulations.  The Board, therefore, finds that another VA 
examination for the veteran's lumbar spine arthritis is 
warranted.  
  
Accordingly, these issues are REMANDED for the following 
actions:

1.  Arrange for an orthopedic examination 
to determine the nature and severity of 
the veteran's back disability.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished. The veteran's 
claims folder should be reviewed by the 
examiner in conjunction with the 
examination.  Based on review of the 
entire record and examination of the 
veteran, the examiner should:

(a) describe the manifestations of the 
veteran's back disability in accordance 
with pertinent former and revised 
criteria for rating that disorder.  
Specifically, the examiner should state 
the total duration of incapacitating 
episodes, if any, over the past 12 months 
(an "incapacitating episode" being a 
period of acute signs and symptoms due to 
osteoarthritis that requires bed rest 
prescribed by and treatment by a 
physician).  The examiner should annotate 
the report as to the range of motion, in 
degrees, of the lumbar spine.  

(b) The examiner should also provide 
findings as to whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  The examiner should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups; to 
the extent possible, he/she should 
express such functional loss in terms of 
additional degrees of limited motion.  
All examination findings, together with 
the complete rationale for the comments 
expressed.   

2.  If the benefit sought is not granted 
in full, the veteran should be furnished 
a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



